Exhibit 10.1

2005 Bonuses for Certain Executive Officers

          Name and Principal Position(s)   2005 Bonus Amount
Scott A. McGregor, President and Chief Executive Officer
  $ 431,425  
David A. Dull, Senior Vice President, Business Affairs, General Counsel and
Secretary
    150,800  
Bruce E. Kiddoo, Vice President and Corporate Controller
    111,650  
Vahid Manian, Senior Vice President Global Manufacturing Operations
    155,000  
Andrew J. Pease, Senior Vice President, Global Sales
    145,000  
William J. Ruehle, Senior Vice President and Chief Financial Officer
    150,800  

